Citation Nr: 0722796	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to prostate cancer, claimed as 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for urinary tract 
cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts, to 
include a claim for posterior subcapsular cataracts due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's Wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge in August 2006; a transcript of 
that hearing has been made part of the record.  In July 2007, 
the veteran's motion to advance his appeal on the docket was 
granted.

Previously, in an October 2002 decision, the Board denied 
service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation.  In December 2002, the 
veteran filed claims for service connection for cancer of the 
urinary tract and for posterior subcapsular cataracts under 
38 C.F.R. § 3.309.  In a June 2003 rating decision, the RO 
denied reopening the claim finding that new and material 
evidence had not been submitted.

The Board notes that the veteran's December 2002 claim was 
filed within 120 days of the Board's October 2002 decision.  
Although the RO considered this also as a claim to reopen the 
issue of entitlement to service connection for prostate 
cancer, the veteran did not file an appeal to the United 
States Court of Appeals for Veterans Claims (Court) nor has 
he filed a motion for reconsideration or a motion to vacate, 
or a motion for revision based on clear and unmistakable 
error.  The October 2002 Board decision is final.  See 38 
U.S.C.A. § 7266.  In order to reopen this claim, the veteran 
must submit "new" and "material" evidence.  See 38 C.F.R. 
§ 3.156.

As discussed more fully below, the Board finds that the 
veteran's appeal must be remanded in order to provide him 
with notice under the Veterans Claims Assistance Act of 2000 
(VCAA) regarding the requirement that he submit new and 
material evidence to reopen the claim of entitlement to 
service connection for prostate cancer.  The veteran's main 
contention regarding all claims currently on appeal is that 
he developed these disabilities due to exposure to ionizing 
radiation.  As the Board's October 2002 decision denied the 
veteran's claim based, in part, on the finding that the 
veteran did not have exposure to radiation in service, any 
new and material evidence submitted upon remand regarding the 
veteran's exposure to radiation during service will be 
relevant to all issues on appeal.  Thus, the Board finds that 
the other issues on appeal are intertwined with the issue of 
entitlement to service connection for prostate cancer, and 
therefore, finds that the claims of entitlement to service 
connection for urinary tract cancer and cataracts are not 
ready for adjudication.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record indicates that the veteran participated in 
operation WIGWAM during which a nuclear device was denoted.  
See 38 C.F.R. § 3.309(d).  The Board notes that service 
connection based on exposure to radiation may be accomplished 
in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, service connection is granted to radiation exposed 
veterans on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(d)(2).  Urinary tract cancer is among the 
diseases listed.  Participation in operation WIGWAM 
constitutes a radiation-risk activity and, therefore (for 
purposes of 38 C.F.R. § 3.309 only) the veteran is considered 
a radiation-exposed veteran.  As the claim before the Board 
at the time of October 2002 decision was only entitlement to 
service connection for prostate cancer, and prostate cancer 
is not among the diseases listed in 38 C.F.R. § 3.309, 
service connection was not warranted upon this basis.

Second, 38 C.F.R. § 3.311 provides that service connection 
will be granted for a claim based on exposure to ionizing 
radiation for radiogenic diseases listed within the section.  
This list of radiogenic diseases includes a cancer, such as 
prostate cancer, and posterior subcapsular cataracts.  See 
38 C.F.R. § 3.311(b)(2).  In claims based upon participation 
in atmospheric nuclear testing, dose data will in all cases 
be requested from the appropriate office of the Department of 
Defense.  See 38 C.F.R. § 3.311(a).  In this case, the 
Defense Threat Reduction Agency (DTRA), part of the 
Department of Defense, responded that the veteran was exposed 
to 0 rem of radiation.  Based on the finding that the veteran 
was exposed to 0 radiation, the Board denied service 
connection under 38 C.F.R. § 3.311.

Third, service connection is warranted where the evidence 
indicates that the veteran directly incurred the claimed 
disability during service or it was aggravated by service.  
See 38 C.F.R. § 3.303.  In its October 2002 decision, the 
Board noted that the veteran had not submitted a medical 
opinion to the effect that the veteran's prostate cancer was 
attributable to radiation exposure in service.

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The veteran was issued a Veterans Claims Assistance Act of 
2000 (VCAA) letter in June 2004.  The veteran has not been 
provided, however, notice that satisfies the requirements set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
how to reopen a previously denied claim.  The veteran's 
appeal must be remanded in order that the veteran may be 
provided such notice.  This letter should provide the veteran 
notice of what constitutes new and material evidence under 
38 C.F.R. § 3.156(a).  In the letter, the AMC/RO must 
affirmatively inform the veteran of the evidence not 
previously of record that is required to reopen his claim for 
service connection for prostate cancer.

The Board notes that this evidence would include scientific 
or medical evidence that specifically indicates that the 
veteran had greater exposure to radiation than reported by 
DTRA and medical evidence that indicates that the veteran 
incurred prostate cancer due to radiation exposure in 
service.

Regarding all the veteran's claims on appeal, the veteran 
should be again informed of the evidence and information 
needed to substantiate the underlying claims.  In addition, 
this letter must advise the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet.  Further, this letter should include an 
explanation as to the information or evidence needed to 
establish disability ratings and effective dates for the 
benefits sought as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the veteran's claims for service connection for 
cancer of the urinary tract and posterior subcapsular 
cataracts, the veteran should be asked to submit additional 
evidence that he has been diagnosed as having primary cancer 
of the urinary tract and diagnosed as having posterior 
subcapsular cataracts.

Further, the record contains information indicating that the 
veteran has been granted disability benefits from the Social 
Security Administration (SSA).  As the RO has not yet 
attempted to obtain the SSA disability determinations and the 
underlying medical records, the Board finds that the AMC/RO 
must seek to obtain these records upon remand.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Accordingly, the case is REMANDED for the following action:


1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

Regarding the veteran's attempt to 
reopen a claim for service connection 
for prostate cancer, the veteran must be 
issued a VCAA letter that complies with 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This letter should provide the 
veteran notice of what constitutes new 
and material evidence under 38 C.F.R. 
§ 3.156(a).  This letter should contain 
an affirmative statement which informs 
the veteran of the evidence not 
previously of record that is required to 
reopen his claim for service connection 
for prostate cancer.

The notification letter must also inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Regarding the veteran's claims for 
service connection for cancer of the 
urinary tract and posterior subcapsular 
cataracts, the veteran should be asked 
to submit additional evidence that he 
has been diagnosed as having primary 
cancer of the urinary tract and 
diagnosed as having posterior 
subcapsular cataracts.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for the disabilities on 
appeal should be obtained and made part 
of the record.

3.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

4.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
benefits sought on appeal remains 
denied, the veteran and his 
representative  must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).





